Exhibit32.1 Quarterly Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter63 of Title 18, United States Code), the undersigned officer of FX Real Estate and Entertainment Inc. (the “Company”), does hereby certify, to such officer’s knowledge, that: The quarterly report on Form 10-Q for the quarterly period ended June 30, 2010 of the Company fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Robert F.X. Sillerman Robert F.X. Sillerman Chairman of the Board and Chief Executive Officer (Principal Executive Officer) Date: August13, 2010 A signed original of this written statement required by Section906 has been provided to FX Real Estate and Entertainment Inc. and will be retained by FX Real Estate and Entertainment Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
